Case 2:17-cv-11910-MAG-DRG ECF No. 457-71 filed 10/23/18   PageID.12116   Page 1 of
                                      5




          EXHIBIT 11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-71 filed 10/23/18   PageID.12117   Page 2 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-71 filed 10/23/18   PageID.12118   Page 3 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-71 filed 10/23/18   PageID.12119   Page 4 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-71 filed 10/23/18   PageID.12120   Page 5 of
                                      5
